 Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


                                                       :
MIA CASTRO, M.D., HEIDI BOULES, M.D,                   :        CIVIL ACTION NO.
ASHLEY ELTORAI, M.D., JODI-ANN                         :        3:20-cv-00330-JBA
OLIVER, M.D., LORI-ANN OLIVER, M.D.,                   :
AND ELIZABETH REINHART, M.D.                           :
                                                       :
                       PLAINTIFFS                      :
                                                       :
v.                                                     :
                                                       :
YALE UNIVERSITY, YALE NEW HAVEN                        :
HOSPITAL, INC., AND MANUEL LOPES                       :
FONTES, M.D.                                           :
                                                       :
                  DEFENDANTS                           :        JULY 13, 2020
___________________________________________

 YALE UNIVERSITY’S OBJECTION TO PLAINTIFFS’ MOTION FOR LEAVE TO
          AMEND TO FILE A SECOND AMENDED COMPLAINT

        The defendant, Yale University, hereby objects to the plaintiffs’ June 22, 2020 Motion

for Leave to Amend to File a Second Amended Complaint. (Doc. Entry No. 54.) The plaintiffs

have requested leave to amend their complaint to assert claims against Yale University under the

Connecticut Fair Employment Practices Act (“CFEPA”). The Court lacks subject matter

jurisdiction over the proposed CFEPA claims because the decision by the Commission on

Human Rights and Opportunities (“CHRO”) to release jurisdiction was inappropriate, and

therefore, the claims are not properly before this Court. Further, even if the Court could

exercise jurisdiction, the proposed CFEPA claims are time-barred. Accordingly, the plaintiffs’

Motion for Leave to file a Second Amended Complaint should be denied.



                           DONAHUE, DURHAM & NOONAN, P.C.
                              C ONCEPT P ARK • 741 BOSTON POST ROAD
                                   G UILFORD , C ONNECTICUT 06437
                             TEL: (203) 458-9168 • FAX: (203) 458-4424
                                          JURIS NO. 415438
     Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 2 of 13




I.         FACTUAL BACKGROUND

           a. Procedural History

           This action arises from allegations that the co-defendant, Dr. Fontes, sexually harassed

the plaintiffs during the course of their employment.1 In their March 12, 2020 Complaint, the

plaintiffs alleged that Yale University discriminated against them on the basis of their gender in

violation of Title IX. Drs. Castro and Eltorai also asserted retaliation claims against Yale

University pursuant to Title IX.

           On May 29, 2020, the plaintiffs amended their complaint to add discrimination claims

under Title VII, as well as additional factual detail regarding Dr. Fontes’ alleged misconduct.

(Doc. Entry No. 44.) Drs. Castro and Eltorai also added gender-based retaliation claims under

Title VII. On June 19, 2020, Yale University filed a motion to dismiss the plaintiffs’ Amended

Complaint, which is currently pending. (Doc. Entry No. 54.) That motion, if granted, will dispose

of all Title VII and Title IX discrimination and retaliation claims against Yale University.

           On June 22, 2020, the plaintiffs sought leave to file a Second Amended Complaint to

assert gender-based discrimination claims against Yale University under CFEPA.2 (Doc. Entry

No. 54.) Drs. Castro and Eltorai have also requested leave to allege gender-based retaliation in

violation of the CFEPA.




1 Although the plaintiffs claim they were employed by both Yale University and Yale New Haven Hospital, Drs.
Castro and Reinhart are employed by Yale New Haven Hospital, and the other plaintiffs are employed by Yale
University.

2
    The plaintiffs have not identified the specific subsections of the CFEPA which they claim have been violated.




                                                         2
    Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 3 of 13




        b. The Plaintiffs’ EEOC Fillings

        Prior to initiating the present action, on December 4, 2019, Drs. Castro, Reinhart,

Boules, and Eltorai each filed charges of discrimination with the Equal Employment

Opportunity Commission (“EEOC”), alleging that Yale University discriminated against them

in violation of Title VII. Drs. Castro and Eltorai additionally asserted claims for retaliation

under Title VII. On December 5, 2019, Drs. Jodi-Ann Oliver and Lori-Ann Oliver each filed

a charge of discrimination with the EEOC. Like the other plaintiffs, they too alleged that Yale

University discriminated against them on the basis of their gender in violation of Title VII. At

that time, none of the plaintiffs filed a complaint with the CHRO, and not a single one of the

EEOC charges included, or even referenced, any allegations under the CFEPA. On May 1,

2020, the EEOC issued notices of right to sue with respect to all plaintiffs’ Title VII claims,

after which the plaintiffs filed their May 29, 2020 Amended Complaint in the instant action to

add claims against Yale University for violation of Title VII. The notices of right to sue issued

by the EEOC did not make any reference to the filing of claims under the CFEPA.3 (Ex. A.)

        c. The Plaintiffs’ CHRO Filings

        Although the plaintiffs filed charges of discrimination with the EEOC in December,

2019, they did not file complaints with the CHRO until May 1, 2020, five months later. It was

not until May 13, 2020 that the CHRO informed Yale University that the plaintiffs had brought

CFEPA claims against it. In their May 1, 2020 CHRO complaints, all plaintiffs asserted claims

for gender-based discrimination and retaliation in violation of the CFEPA. Dr. Eltorai also


3 Nor would that have been appropriate given that the CHRO, not the EEOC, exercises jurisdiction over CFEPA
claims.




                                                    3
  Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 4 of 13




alleged pregnancy discrimination. Contrary to the plaintiffs’ position, the plaintiffs did not –

and indeed could not have – cross-filed their CFEPA claims with the CHRO in December,

2019 when they filed their charges of discrimination with the EEOC. As explained in detail

below, the current worksharing agreement between the EEOC and CHRO does not allow

plaintiffs to exhaust their CFEPA claims through the EEOC. Even if the worksharing

agreement permitted that, the plaintiffs’ EEOC charges did not reference claims under the

CFEPA, and therefore neither the CHRO nor the EEOC was on notice of those claims in

December, 2019. And the defendants most certainly were not made aware of those claims in

December, 2019.

       On May 14, 2020, a representative of the CHRO emailed counsel for Yale University

to inquire whether the University consented to a release of jurisdiction. (Ex. A.) By return

email on May 21st, counsel for Yale University advised that the University did not consent,

and confirmed its deadline to submit an answer. (Ex. B.) Notwithstanding Yale University’s

position, the CHRO released jurisdiction over the claims twenty-one days later, and

approximately one month before the University’s answer was due. Although Conn. Gen. Stat.

§ 46a-101(b) provides that the CHRO may release jurisdiction at the request of the plaintiffs if

the claims have been pending for 180 days or a case assessment has been conducted, neither

of those prerequisites for releasing jurisdiction was met in this case; when the CHRO released

jurisdiction on June 11, 2020, the plaintiffs’ claims had been pending for just 41 days and a

case assessment review had not been conducted.

II.    LEGAL STANDARD

       “[A] court may deny leave to amend if the proposed amendment would be futile.”

Bentley v. Greensky Trade Credit, LLC, 156 F. Supp. 3d 274, at *2 (D. Conn. 2015) (Bolden,

                                               4
  Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 5 of 13




J.). “An amendment is considered futile if the amended pleading fails to state a claim or would

be subject to a successful motion to dismiss on some other basis[,] including if it destroyed the

Court’s subject matter jurisdiction, failed to state a claim, or asserted claims which are time-

barred by the relevant statutes of limitation.” Fed. Ins. Co. v. Speedboat Racing Ltd., 2017

U.S. Dist. LEXIS 9115, at *4 (D. Conn. Jan. 23, 2017) (Haight, J.).                   See also,

Donovan v. American Skandia Life Assurance Corp., 217 F.R.D. 325, 325 (S.D.N.Y. 2003)

(Pollack, J.) (“Where a proposed amended complaint cannot itself survive a motion to dismiss,

leave to amend would be futile and may clearly be denied”); Latino Quimica-Amtex S.A. v.

Akzo Nobel Chemicals B.V., 2005 U.S. Dist. LEXIS 19788, at *4 (S.D.N.Y. Sept. 8,

2005) (Freeman, J.) (“Where a court would lack subject matter jurisdiction over the case as

pleaded in the proposed amendment, the court may deny leave to amend on the ground of

futility”).

        “In considering whether a proposed amendment would be futile, the Court conducts an

inquiry that is comparable to the analysis that governs resolution of a motion to dismiss made

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.” United States Regional

Economic Development Authority, LLC v. Gerry D. Matthews & Matthews Commer.

Properties, LLC, 2017 U.S. Dist. LEXIS 198506, at *11 (D. Conn. Dec. 4, 2017) (Haight, J.).

“Accordingly, [the plaintiffs] must plead sufficient facts to state a claim to relief that is

plausible on its face.” Id., citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007);

Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (Miner, J.).

III.    ARGUMENT

        a. The Court Lacks Subject Matter Jurisdiction Over the Plaintiffs’ Proposed
           CFEPA Claims Because the CHRO Improperly Released Jurisdiction.



                                               5
 Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 6 of 13




        It is axiomatic that “[e]mployees who believe that an employer has violated the CFEPA

must, by statute, first pursue administrative remedies with the CHRO.” Grande v. Hartford

Board of Education, 2020 U.S. Dist. LEXIS 3415, at *8 (D. Conn. Jan. 7, 2020) (Dooley, J.).

See also, Tyszka v. Edward McMahon Agency, 188 F. Supp. 2d 186, 195 (D. Conn.

2001) (Burns, J.) (“CFEPA require[s] exhaustion of administrative remedies against the

parties named in the complaint. To fail to do so is fatal under [the] statute”). The unambiguous

language of the statute itself makes this clear. Conn. Gen. Stat. § 46a-101(a) provides that

“[n]o action may be brought in accordance with section 46a-100 unless the complainant has

received a release from the [CHRO] in accordance with the provisions of this section.”

Pursuant to Conn. Gen. Stat. § 46a-101(b), a release of jurisdiction from the CHRO may be

jointly requested by the complainant and the respondent “at any time from the date of filing

the complaint,” or by the complainant alone “if the complaint is still pending after the

expiration of one hundred eighty days from the date of its filing or after a case assessment

review . . . whichever is earlier.”

        As noted above, the plaintiffs filed complaints with the CHRO on May 1, 2020 alleging

violations of the CFEPA. Although the plaintiffs contend that the EEOC charges were cross-

filed with the CHRO in December, 2019, that is simply incorrect; the “dual filing” provision

of the current worksharing agreement between the EEOC and CHRO does not allow the

plaintiffs to exhaust their CFEPA claims by filing complaints with the EEOC. The U.S.

District Court for the District of Connecticut has found that while a plaintiff “need[s] to only

file with the CHRO to commence a complaint with the EEOC,” “the inverse is” not “true.”

See, Edwards v. William Raveis Real Estate, 2009 U.S. Dist. LEXIS 42400, *8 (D. Conn. May

18, 2009) (Hall, J.). In other words, “a filing with the EEOC does not preserve a claim” under

                                               6
 Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 7 of 13




the CFEPA “with the CHRO.” Id., at *6-7, *9. See also, Cenac v. Dept. of Mental Health &

Addiction Services, 2018 Conn. Super. LEXIS 1823 (Super. Aug. 13, 2018) (Aurigemma, J.)

(“The EEOC worksharing agreement allows federal Title VII complaints to be exhausted

through the CHRO process—but there is no mechanism for plaintiffs to exhaust CFEPA claims

through the EEOC”); Paris-Purtle v. State, 2015 Conn. Super. LEXIS 537 (Mar. 11, 2015)

(Dooley, J.) (“Filing with the EEOC, even if permitted under the work sharing agreement,

could not and did not satisfy the [Connecticut] statutes”). The Second Circuit has found no

exception to this rule, holding that “CFEPA claims must initially go through the CHRO.” Fried

v. LVI Servs., 557 Fed. Appx. 61, 63 (2d Cir. 2014).

       Even if the worksharing agreement allowed for cross-filing of CFEPA claims – and it

does not – the present plaintiffs could not possibly have cross-filed their CFEPA claims with

the CHRO because they did not include the CFEPA claims in their EEOC charges, and thus,

neither the EEOC nor the CHRO were on notice of those claims in December, 2019.

Accordingly, the date that the plaintiffs filed their CHRO complaints cannot be deemed to be

the date of their EEOC filings.

       The plaintiffs’ arguments to the contrary are unavailing for several reasons. First, it is

of no moment that the plaintiffs’ EEOC charges indicated that the claims would be filed with

both the EEOC and CHRO, because the courts have unequivocally found that a “filing with

the EEOC” cannot be considered “tantamount to filing with the CHRO,” despite a request in

the EEOC submission “that the complaint be sent to the CHRO.” Paris-Purtle v. State, 2015

Conn. Super. LEXIS 537, at *14.

       Second, the relation back doctrine is wholly inapplicable here because it does not

permit state law claims which require exhaustion through the CHRO to relate back to federal

                                               7
 Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 8 of 13




claims asserted in an EEOC charge. Courts in the Second Circuit have held that “[a] claim is

considered reasonably related if the conduct complained of would fall within the scope of the

EEOC [or the CHRO] investigation which can reasonably be expected to grow out of the

charge that was made.” Legnani v. Alitalia Linee Aeree Italiane, S.P.A., 274 F.3d 683, 686

(2d Cir. 2001). Since the CHRO, not the EEOC, has jurisdiction to investigate alleged CFEPA

violations, CFEPA claims could not possibly be said to “fall within the scope” of the EEOC’s

investigation. Id. If the Court were to apply the relation back doctrine as the plaintiffs urge,

it would allow them to side-step the requirement that they exhaust their administrative

remedies with the CHRO before filing a lawsuit. Surely that is not the intent of the doctrine,

especially in light of the fact that the worksharing agreement does not permit plaintiffs to

exhaust their CFEPA claims by filing a complaint through the EEOC. See, Edwards, 2009

U.S. Dist. LEXIS 42400, at *8.

       Further, as Judge Weise made clear in Chouhan v. University of Connecticut Health

Center, 2013 Conn. Super. LEXIS 2555, at *6 (Super. Nov. 5, 2013) (Weise, J.) – a case which

the plaintiffs erroneously claim supports their position that the relation back doctrine applies

in this context – the doctrine only applies to conduct that occurred subsequent to a CHRO or

EEOC filing. Judge Weise explained that courts have jurisdiction to hear CFEPA claims under

only two circumstances: (1) if they are “included in a CHRO complaint, or (2) based on

conduct subsequent to a CHRO complaint that can be deemed ‘reasonably related’ to the

CHRO filing.” (Emphasis added.) Id. Consistent with that principle, the plaintiff in Chouhan

sought to assert a retaliation claim against his employer for seeking legal redress, which he had

not previously filed with the CHRO because it arose after he initiated his lawsuit. Id., at *9.

The present plaintiffs, however, do not ask the Court to consider any conduct that occurred

                                               8
    Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 9 of 13




subsequent to their EEOC or CHRO filings as the plaintiff in Chouhan requested. In fact, no

such subsequent conduct could have occurred because Dr. Fontes has been out of work since

December 2019, due to health concerns. Instead, they ask the Court to consider conduct that

allegedly occurred between 2017 and October, 2019, well before they filed their complaints

with the EEOC or CHRO. Thus, Chouhan is not only readily distinguishable on its facts, but

demonstrates that the relation back doctrine is entirely inapplicable here.

        Lyddy v. Bridgeport Bd. of Educ., the only other case cited by the plaintiffs, is also

inapposite. The issue in that case was whether the plaintiffs’ newly added claims were time-

barred because they had not asserted them “within the ninety-day period following the CHRO’s

release of jurisdiction.” Lyddy v. Bridgeport Bd. of Educ., 2008 U.S. Dist. LEXIS 98328, at

*8 (D. Conn. Dec. 4, 2008). The present issue, however, is not whether the plaintiffs’ addition

of CFEPA claims falls within the ninety-day period after the release of jurisdiction, but whether

those claims should be deemed filed when the EEOC charges were initiated.

         In short, the plaintiffs have failed to identify any authority which demonstrates that

they filed their CHRO complaints in December, 2019. Their CHRO complaints were not filed

until May, 2020. Given that the plaintiffs filed their complaints with the CHRO on May 1,

2020, the CHRO was not authorized to release jurisdiction on June 11, 2020. Conn. Gen. Stat.

§ 46a-101(b) clearly provides that the CHRO may, at the request of the plaintiffs, release

jurisdiction only if (1) the claims have been pending for 180 days; or (2) a case assessment has

been conducted.4 Neither of those prerequisites had been met when the CHRO released


4 An earlier release of jurisdiction may be appropriate if both parties consent. Here, however, Yale University
stated in writing that it did not consent to the release of jurisdiction.




                                                      9
 Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 10 of 13




jurisdiction on June 11, 2020; at that time, the plaintiffs’ complaints had been pending for

only 41 days, and a case assessment review had not been conducted. In fact, Yale University’s

answer was not yet due. Therefore, it was inappropriate for the CHRO to release jurisdiction

on June 11, 2020.

       Conn. Gen. Stat. § 46a-101(a) specifically provides that a plaintiff cannot initiate a

lawsuit unless she has received a release of jurisdiction from the CHRO “in accordance with

the provisions of this section.” Since the CHRO’s decision to release jurisdiction was in

contravention of the relevant statutory provisions – and thus the plaintiffs did not obtain a valid

release “in accordance with” § 46a-101 – this Court lacks subject matter jurisdiction over the

plaintiffs’ CFEPA claims at this time. See, Desardouin v. United Parcel Service, Inc., 285 F.

Supp. 2d 153, 159 n. 7 (D. Conn. 2003) (Hall, J.)

       b. The Plaintiffs’ Proposed CFEPA Claims are Time-Barred Because They Were
          Not Filed With the CHRO Within 180 days of the Alleged Misconduct.

       Pursuant to Conn. Gen. Stat. § 46a-82(f), a CHRO complaint “shall be filed within one

hundred and eighty days after the alleged act of discrimination, except that any complaint by

a person . . . claiming to be aggrieved by a violation of section 46a-60 . . . that occurred on or

after October 1, 2019, shall be filed not later than three hundred days after the date of the

alleged act of discrimination.” Since the plaintiffs failed to file complaints with the CHRO

within 180 days – the statute of limitations applicable to all plaintiffs – their CFEPA claims

are all time-barred.

       The last unlawful act alleged on the part of Dr. Castro is said to have occurred on

August 31, 2019, and therefore, she was required to file a complaint with the CHRO within




                                                10
 Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 11 of 13




180 days, or by February 27, 2020. (Proposed Second Amended Complaint, at ¶ 123.) As she

did not file it until May 1, 2020, her CFEPA claims are untimely.

        Dr. Eltorai alleges that the most recent incident of alleged misconduct occurred in

August, 2019. (Id., at ¶ 158.) Like Dr. Castro, she was required to exhaust her administrative

remedies with the CHRO by February, 2020, and thus, her CFEPA claims are also untimely.

       Dr. Boules claims that the last incident of alleged misconduct occurred in “mid-

September 2019,” and therefore her deadline to file a complaint with the CHRO expired in

mid-March 2020. (Id., at ¶ 106.) She missed that deadline by a month and a half.

         The most recent incident of inappropriate conduct claimed by both Dr. Jodi-Ann

Oliver and Dr. Lori-Ann Oliver occurred on an unidentified day in April, 2019, and therefore

their 180-day filing deadline passed in October, 2019, six months prior to their CHRO filings.

(Id., at ¶¶ 179-183.)

       Except for a single alleged incident, Dr. Reinhart claims that Dr. Fontes sexually

harassed her between May, 2019 and July, 2019, and thus she had to file a complaint with the

CHRO by January, 2020 to preserve her claims with respect to the latter time period. (Id., at

¶¶ 190-202.) Since Dr. Reinhart failed to file her complaint until May 1, 2020, her claims are

time-barred. Further, the single alleged incident of sexual harassment that fell within the

statute of limitations cannot possibly be considered “sufficiently severe or pervasive to alter

the conditions of [her] employment.” Hoag v. Cellco Partnership, 2007 U.S. Dist. LEXIS

73026, at *22 (D. Conn. Sep. 27, 2007) (Underhill, J.). Indeed, courts in the Second Circuit

have held that “[n]o reasonable person could have believed that [a] single incident of sexually

inappropriate    behavior   by   a   co-worker     could   amount    to sexual   harassment.”

Chenette v. Kenneth Cole Productions, 345 F. App’x 615, 619 (2d Cir. 2009) (Winter, J.). See

                                              11
 Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 12 of 13




also, Brodsky v. Trumbull Board of Education, 2009 U.S. Dist. LEXIS 8799, at *6 (D. Conn.

Jan. 30, 2009) (Dorsey, J.) (finding that one incident of male student touching a female

student’s breasts and buttocks, and other incidents of name-calling, insults, and physical

harassment, were “not sufficiently pervasive or severe from an objective standpoint”).

       Additionally, the conduct that Dr. Reinhart has alleged – linking arms – does not, on

its face, constitute sexually charged behavior. See e.g., Lucas v. South Nassau Communities

Hospital, 54 F. Supp. 2d 141, 147 (E.D.N.Y. 1998) (Seybert, J.) (holding that the sexual

misconduct alleged, including touching the plaintiff’s back or shoulder briefly on five to seven

unidentified occasions, did not constitute sufficiently severe conduct that it altered the

conditions of the plaintiff’s employment); Buddle v. Heublein, Inc., 613 F. Supp. 491, 492

(S.D.N.Y. 1985) (Stewart, J.) (defendant’s off-color jokes and touching of plaintiff’s knee

and shoulder did not constitute sexual harassment, but were “only a reflection of his bumptious

personality”); Lamar v. Nynex Service Co., 891 F. Supp. 184, 185 (S.D.N.Y. 1995) (Knapp,

J.) (supervisor’s touching of plaintiff’s hand while observing that she “looked really hot,”

combined with vulgar sexual remarks on four other occasions was “too mild and innocuous to

constitute sexual harassment as a matter of law”); Gregg v. New York State Dept. of Taxation

& Finance, 1999 U.S. Dist. LEXIS 5415, at *1 (S.D.N.Y. Apr. 15, 1999) (Mukasey, J.) (four

minor instances of offensive touching, including a “pat[] on the behind,” was not sufficiently

severe or pervasive to alter the conditions of plaintiff’s employment). The plaintiffs’ proposed

CFEPA claims are therefore futile and will not survive a motion to dismiss.

IV.    CONCLUSION

       For all of the foregoing reasons, the plaintiffs’ proposed Second Amended Complaint

is futile. Accordingly, the Court should deny their Motion for Leave to Amend.

                                              12
 Case 3:20-cv-00330-JBA Document 62 Filed 07/13/20 Page 13 of 13




                                                 THE DEFENDANT,
                                                 YALE UNIVERSITY


                                           By:                  /s/
                                                 PATRICK M. NOONAN – CT00189
                                                 KRISTIANNA L. SCIARRA – CT30223
                                                 DONAHUE, DURHAM & NOONAN, P.C.
                                                 Concept Park
                                                 741 Boston Post Road, Suite 306
                                                 Guilford, CT 06437
                                                 Telephone: (203) 458-9168
                                                 Fax:        (203) 458-4424
                                                 Email: pnoonan@ddnctlaw.com
                                                        ksciarra@ddnctlaw.com




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


                                                       _______________/s/________________
                                                              Patrick M. Noonan




                                                 13
